          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 1 of 33




     Allan Steyer, Esq., (S.B.N. 100318)
 1   D. Scott Macrae, Esq., (S.B.N. 104663)
 2   Jill Manning, Esq. (S.B.N. 178849)
     Suneel Jain (S.B.N. 314558)
 3   STEYER LOWENTHAL BOODROOKAS
      ALVAREZ & SMITH LLP
 4   235 Pine Street, 15th Floor
     San Francisco, California 94104
 5   Telephone:     (415) 421-3400
     Facsimile:     (415) 421-2234
 6

 7   Attorneys for Plaintiff Casler Johnston

 8   ATTORNEY CLIENT
     PRVILEGE ATTORNEY
 9   WORK PRODUCT
10
                               UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
      CASLER JOHNSTON, individually and on behalf   Case No. 3:20-cv-03238
13    of all others similarly situated,
                                                    CLASS ACTION COMPLAINT
14                                  Plaintiff,      PURSUANT TO THE SHERMAN AND
             vs.                                    CLAYTON ACTS (15 U.S.C. §§ 1, 26);
15                                                  AND THE CARTWRIGHT ACT AND
      VITOL INC.; SK ENERGY AMERICAS, INC.;         UNFAIR COMPETITION LAW (CAL.
16    and SK TRADING INTERNATIONAL CO.              BUS. & PROF. CODE §§16720 ET SEQ.
      LTD.,                                         AND 17200 ET SEQ.)
17
                                    Defendants.
18                                                  DEMAND FOR JURY TRIAL

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT                                      CASE NO. 3:20-CV-03238
             Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 2 of 33




 1            Casler Johnston (“Plaintiff” or “Johnston”) on behalf of himself and all others similarly

 2   situated, brings this Class Action Complaint for damages, restitution, and injunctive relief against

 3   Defendants Vitol Inc. (“Vitol”), SK Energy Americas, Inc. (“SK Energy”), and SK Trading

 4   International Co. Ltd. (“SK Trading”)1 (collectively “Defendants”) for violations of Section 1 of

 5   the Sherman Act (15 U.S.C. §§ 1, 2, 3), the California Cartwright Act (Cal. B&P Code §§16720 et

 6   seq., and the California Unfair Competition Law, Cal. B&P Code §§ 17200 et seq. (“UCL”). All

 7   allegations herein other than those concerning the Plaintiff are based on information and belief.

 8                 I.      INTRODUCTION

 9            2.        This lawsuit involves agreements that are per se unlawful among horizontal

10   competitors — Vitol, SK Energy, and SK Trading and certain of their employees—to restrain

11   competition by in the spot market for gasoline formulated for use in California and in certain

12   gasoline blending components used in that gasoline.

13            3.        During all relevant times between February 18, 2015 and December 31, 2016,

14   Defendants were participants in the spot market for delivery of refined gasoline and gasoline

15   blending components to refineries located in the San Francisco Bay Area and Los Angeles.

16            4.        Defendants’ illegal scheme commenced as a result of a disruption in certain refining

17   capacity that occurred at the ExxonMobil refinery in Torrance, California on February 18, 2015.

18   Portions of that refinery—specifically the refinery’s cracking unit—exploded in the early morning

19   hours of February 18, 2015 and, as a result, eliminated certain portions of that refinery’s ability to

20   refine alkylates that are blended with gasoline in order to boost octane ratings between February

21   2015 and June 2016.2

22            5.        Defendants—major traders in the California spot market for gasoline and gasoline

23   blending products—realized that the refinery explosion could serve as an opportunity to artificially

24

25   1
         SK Energy and SK Trading will be collectively referred to herein as “SK”.

26   2
      The disruption is described in the United States Chemical & Safety Board’s “Investigation
     Report” No. 2015-02-I-CA (May 3, 2017), available at
27   https://www.csb.gov/file.aspx?DocumentId=6023.
28                                                       1
     CLASS ACTION COMPLAINT                                                  Case No. 3:20-cv-03238
           Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 3 of 33




 1   inflate the price of gasoline traded on wholesale spot markets in California and to also increase the

 2   price of alkylates, whose prices are tied directly to the wholesale price of gasoline, without

 3   unwanted scrutiny by other market participants and regulators.

 4          6.      Immediately upon learning of the explosion at the Torrance refinery, Defendants

 5   Vitol and SK Energy negotiated large contracts to supply gasoline and gasoline blending

 6   components for delivery in California. The largest of these contracts exceeded more than ten

 7   million gallons.

 8          7.      Additionally, Defendants Vitol and SK Energy agreed with each other to

 9   manipulate the spot market price for refined gasoline and gasoline blending components so that

10   they could realize windfall profits on these contracts. Defendants further entered into agreements

11   with each other to share the profits and disguise their illegal conduct.

12          8.      The restraint of trade described herein was coordinated by the lead traders for both

13   Vitol and SK Energy, who were friends and former colleagues at Vitol, and it continued until late

14   2016, when one of the traders left his position with SK Energy.

15          9.      Prices for spot market gasoline contracts went up almost immediately for deliveries

16   to San Francisco and Los Angeles. Empirical studies demonstrate that changes in the wholesale

17   price of gasoline are passed through to retail prices, and that wholesale price increases are passed

18   through much more quickly than wholesale price decreases. The Bureau of Labor Statistics has

19   noted “that retail prices continue to respond quickly to increases in the spot price, but they respond

20   more slowly to decreases in the spot price.” ).3 Defendants’ agreements violated the Sherman Act,

21   California’s Cartwright Act, and they constituted unlawful, unfair, or fraudulent practices in

22   violation of the UCL. Plaintiff and the Class were injured because they paid more for gasoline

23   within the State of California than they would have paid in a retail gasoline market untainted by

24   Defendants’ illegal conduct.

25

26   3
       See https://www.bls.gov/opub/mlr/2018/article/crude-petroleum-prices-and-retail-fuel-margins-
     an-empirical-examination.htm; https://stillwaterassociates.com/gasoline-retail-margin-quick-to-
27   rise-slow-to-drop/.
28                                                     2
     CLASS ACTION COMPLAINT                                                Case No. 3:20-cv-03238
             Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 4 of 33




 1            10.   On May 4, 2020, Defendants’ conduct became known for the first time to Plaintiff

 2   and the Class when the California Attorney General filed a partially redacted complaint (“AG

 3   Complaint”) against Defendants for violations of the Cartwright Act and the UCL.4

 4   II.       JURISDICTION AND VENUE
 5            11.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1337(a)
 6   and 1367.
 7            12.   Venue is proper in this judicial district pursuant to 15 U.S.C. §§ 15 and 22, and 28
 8   U.S.C. § 1391(b) and (c), because a substantial part of the events giving rise to Plaintiff’s claims
 9   occurred in this District, a substantial portion of the affected interstate trade and commerce was
10   carried out in this District, and one or more of the Defendants reside in this District or is licensed
11   to do business in this District. Each Defendant has transacted business, maintained substantial
12   contacts, and/or committed overt acts in furtherance of the illegal restraint of trade throughout this
13   District. The anticompetitive conduct alleged herein has been directed at, and has had the intended
14   effect of, causing injury to persons residing in, located in, or doing business in this District.
15   III.      INTRADISTRICT ASSIGNMENT
16            13.   Pursuant to N.D. Cal. Civil Local Rule 3.2 (c) and (e), assignment of this case to
17   the San Francisco Division of the United States District Court for the Northern District of
18   California is proper because the trade and commerce affected by Defendants’ illegal conduct was
19   substantially conducted with, directed to, or impacted Plaintiff and members of the Class in
20   counties located within the Division. The San Francisco spot market is located within this Division.
21   IV.       PARTIES
22          A. PLAINTIFF
23            14.   Plaintiff Johnston is a resident of the State of California. He purchased gasoline at
24   retail during the Class Period defined herein for his own use and not for resale. He owns the
25   statutory claims set forth in this Complaint.
26
     4
      The AG Complaint may be found at https://www.oag.ca.gov/system/files/attachments/press-
27   docs/Scanned%20copy%20of%20redacted%20complaint%20as%20filed.pdf.
28                                                      3
     CLASS ACTION COMPLAINT                                                 Case No. 3:20-cv-03238
             Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 5 of 33




 1         B. DEFENDANTS

 2            15.     Defendant Vitol, a Delaware corporation, is an energy company with its principal

 3   place of business at 2925 Richmond Avenue, 11th Floor, Houston, Texas 77098. Vitol is registered

 4   with the California Secretary of State to conduct business in California. Vitol and a related entity

 5   are not strangers to unlawful trading conduct. The Federal Energy Regulatory Commission sued

 6   Vitol and one of its traders to collect $3.75 million in fines levied against them after finding Vitol’s

 7   trading activity manipulated California electricity markets.5 And Vitol S.A. was fined five million

 8   Euros by French authorities for manipulating the French southern gas trading point “Peg Sud”

 9   between June of 2013 and March of 2014.6

10            16.     Defendant SK Energy is a California corporation with its registered office at 1300

11   Post Oak Boulevard, Suite 425, Houston, Texas 77056. Defendant SK Energy is an indirect,

12   wholly-owned subsidiary of Defendant SK Trading.

13            17.     Defendant SK Trading is a South Korean corporation with its head office at 26

14   Jongno, Jongno-gu, Seoul, South Korea.

15            18.     SK Trading is the indirect parent of SK Energy. SK Trading is also a sister company

16   to SK Energy Co., Ltd. (“SK Energy Korea”), the largest refiner of crude oil in Korea. All of these

17   entities are subsidiaries of SK Innovation Co., Ltd. (“SK Innovation”), a publicly traded holding

18   company headquartered at 26, Jongno, Jongno-gu, Seoul, Korea.

19            19.     SK Trading publicly describes its subsidiary SK Energy as the marketing agent for

20   SK Energy Korea in the United States and explains that SK Energy facilitates the export of SK

21   Energy Korea’s gasoline and gasoline blending products to the United States. SK Trading

22   graphically depicts these relationships as follows:7

23   5
      ECF No. 1 in Federal Energy Regulatory Comm’n v. Vitol, Inc., No. 2:20-cv-00040-KJM-AC
24   (E.D. Cal. Jan. 6, 2020).

25   6
      https://www.reuters.com/article/vitol-france-fine-gas/update-1-french-regulator-fines-vitol-5-
     mln-euros-for-gas-market-manipulation-idUSL8N1WP399.
26
     7
         See http://eng.skinnovation.com/company/trading.asp.
27

28                                                      4
     CLASS ACTION COMPLAINT                                                 Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 6 of 33




 1

 2          20.     SK Trading dominated and controlled SK Energy, and specifically ratified the

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18   illegal conduct engaged in by SK Energy that is described herein. SK Trading and SK Energy
19   Korea list their headquarters at the same address as SK Innovation.
20          21.     At all times relevant to this Complaint, Defendant SK Energy was an agent and alter
21   ego of Defendant SK Trading, due to the nature and extent of control that SK Trading exercised
22   over SK Energy.
23          22.     At all times relevant to this Complaint, there existed a unity of interest and
24   ownership between SK Energy and SK Trading such that any separateness between them had
25   ceased to exist and SK Trading controlled, dominated, managed, and operated SK Energy.
26   Specifically, SK Trading controlled the business and affairs of SK Energy such that the distinction
27   between the companies were mere technicalities.
28                                                   5
     CLASS ACTION COMPLAINT                                                Case No. 3:20-cv-03238
           Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 7 of 33




 1           23.       Additionally, at all times relevant to this Complaint, SK Energy was acting within

 2   the course and scope of its agency with the knowledge, consent, permission, authorization, and

 3   ratification, either express or implied, of SK Trading in performing the acts alleged in this

 4   Complaint.

 5   V.       AGENTS AND CO-CONSPIRATORS

 6           24.       The anticompetitive and unlawful acts alleged against the Defendants in this class

 7   action complaint were authorized, ordered or performed by Defendants’ respective officers, agents,

 8   employees, or representatives, while actively engaged in the management, direction, or control of

 9   Defendants’ businesses or affairs.

10           25.       Defendants’ agents operated under the authority and apparent authority of their

11   principals.

12           26.       Defendants, through their subsidiaries, affiliates and agents operated as a single

13   unified entity.

14           27.       Various persons and/or firms not named as Defendants herein may have participated

15   as co-conspirators in the violations alleged herein and may have performed acts and made

16   statements in furtherance thereof.

17           28.       Each Defendant acted as the principal, agent or joint venture of, or for, other

18   Defendants with respect to the acts, violations, and common course of conduct alleged herein.

19           29.       When Plaintiff refers to a corporate family or companies by a single name in their

20   allegations of participation in the conspiracy, it is to be understood that the Plaintiffs are alleging

21   that one or more employee or agent of entities within the corporate family engaged in conspiratorial

22   acts or meetings on behalf of all of the Defendant companies within that family. In fact, the

23   individual participants in the conspiratorial meetings and discussions did not distinguish among

24   the entities within a corporate family. The individual participants entered into agreements on behalf

25   of, and reported these meetings and discussions to, their respective corporate families. As a result,

26   the entire corporate family was represented in meetings and discussions by their agents and were

27   parties to the agreements reached by them. Furthermore, to the extent that subsidiaries within

28                                                     6
     CLASS ACTION COMPLAINT                                                 Case No. 3:20-cv-03238
           Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 8 of 33




 1   corporate families distributed the alkylate products discussed in this Complaint, these subsidiaries

 2   played a significant role in the alleged conspiracy because Defendants wished to ensure that the

 3   prices paid for such products would not undercut the pricing agreements reached at these various

 4   meetings. Thus, all Defendant entities within the corporate families were active, knowing

 5   participants in the alleged conspiracy.

 6   VI.      CLASS ACTION ALLEGATIONS

 7          30.     Plaintiff brings this action for damages and injunctive relief on behalf of himself

 8   and a class action of similarly situated persons and entities pursuant to Federal Rules of Civil

 9   Procedure, Rule 23(a), (b)(2) and (b)(3), which is defined as follows:

10                  All persons or entities that purchased gasoline from a retailer within
                    the State of California from February 18, 2015 through December
11                  31, 2016 (the “Class Period”).
12          31.     This definition specifically excludes the following persons or entities: (a) any of the
13   Defendants named herein; (b) any of the Defendants’ parent companies, subsidiaries, and affiliates;
14   (c) any of the Defendants’ officers, directors, management, employees, subsidiaries, affiliates or
15   agents; (d) all governmental entities; and (e) the judges and chambers staff in this case, as well as
16   any members of their immediate families.
17          32.     Plaintiff does not know the exact number of Class members. Plaintiff is informed
18   and believes that, due to the nature of the trade and commerce involved, there are millions of Class
19   members geographically dispersed throughout the State of California, such that joinder of all Class
20   members in the prosecution of this action is impracticable.
21          33.     Plaintiff’s claims are typical of the claims of its fellow Class members because
22   Plaintiff purchased gasoline during the Class Period. Plaintiff and all Class members were damaged
23   by the same wrongful conduct of Defendants as alleged herein, and the relief sought herein is
24   common to all members of the Class.
25          34.     Numerous questions of law or fact common to the entire Class—including, but not
26   limited to those identified below—arise from Defendants’ anticompetitive and unlawful conduct:
27

28                                                    7
     CLASS ACTION COMPLAINT                                                Case No. 3:20-cv-03238
           Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 9 of 33




                    a.      Whether Defendants contracted, combined or conspired with one another
 1                          to restrain trade in the spot market for gasoline at any time during the
 2                          Class Period;

 3                  b.      Whether Defendants’ conduct caused the prices of gasoline sold at retail to
                            be higher than the competitive level as a result of their restraint of trade;
 4
                    c.      Whether Plaintiff and the other members of the Class were injured by
 5
                            Defendants’ conduct and, if so, the determination of the appropriate Class-
 6                          wide measure of damages; and

 7                  d.      Whether Plaintiff and other members of the Class are entitled to, among
                            other things, injunctive relief, and, if so, the nature and extent of such
 8                          relief.
 9
            35.     These and other questions of law and fact are common to the Class and predominate
10
     over any questions affecting the Class members individually.
11
            36.     Plaintiff will fairly and adequately represent the interests of the Class because he
12
     purchased gasoline at retail within the State of California during the Class Period and he has no
13
     conflicts with any other members of the Class. Furthermore, Plaintiff has retained sophisticated
14
     and competent counsel who is experienced in prosecuting antitrust class actions, as well as other
15
     complex litigation.
16
            37.     Defendants have acted on grounds generally applicable to the Class, thereby making
17
     final injunctive relief appropriate with respect to the Class as a whole.
18
            38.     This class action is superior to other alternatives for the fair and efficient
19
     adjudication of this controversy. Prosecuting the claims pleaded herein as a class action will
20
     eliminate the possibility of repetitive litigation. There will be no material difficulty in the
21
     management of this action as a class action.
22
            39.     The prosecution of separate actions by individual Class members would create the
23
     risk of inconsistent or varying adjudications, establishing incompatible standards of conduct for
24
     Defendants.
25

26

27

28                                                     8
     CLASS ACTION COMPLAINT                                                Case No. 3:20-cv-03238
            Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 10 of 33




 1   VII.            FACTUAL ALLEGATIONS

 2                  A. CALIFORNIA’S GASOLINE MARKET

 3            40.     Gasoline reaches consumers through a global supply chain that begins with

 4   extracting crude oil and transporting it to refineries, mostly via pipelines, marine tankers, and

 5   barges. At the refineries, crude oil is processed into gasoline and other petroleum products. Refined

 6   gasoline is then transported—again, usually via pipelines, marine tankers, and barges—to storage

 7   terminals for wholesale distribution. From there, it is shipped by truck to retail gas stations where

 8   consumers fill their tanks. The following chart prepared by the U.S. Governmental Accountability

 9   Office (“GAO”) visually depicts this supply chain:8

10

11

12

13

14

15

16

17

18

19

20

21

22            41.     California is geographically isolated from refining hubs in the rest of the United

23   States. There are no pipelines that ship finished gasoline products into California. When local

24   supplies are insufficient to meet demand in California, additional refined gasoline and gasoline

25   blending components are typically brought into the state on marine vessels.

26
     8
         See https://www.gao.gov/new.items/d05525sp.pdf at p. 2.
27

28                                                    9
     CLASS ACTION COMPLAINT                                               Case No. 3:20-cv-03238
             Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 11 of 33




 1             42.    California also has vehicle emissions standards that are more stringent than other

 2   areas of the country. Gasoline produced pursuant to these standards is called California

 3   Reformulated Gasoline Blendstock for Oxygenate Blending (“CARBOB”). The CARBOB

 4   specifications are unique to California; therefore, gasoline used in neighboring states does not meet

 5   the CARBOB specification and cannot be used as a substitute source of supply.

 6             43.    Most of the CARBOB consumed in California is produced by refineries located in

 7   clusters near metropolitan centers in the San Francisco Bay Area and in the greater Los Angeles

 8   area.

 9             44.    One of the largest refineries in Southern California is located in Torrance, California

10   (the “Torrance Refinery”). The Torrance Refinery produces approximately twenty percent of all of

11   the gasoline sold in Southern California (and ten percent of the statewide supply). The Torrance

12   Refinery also has the capacity to produce significant quantities of alkylate, a high- quality gasoline

13   blending component. In 2015, the Torrance Refinery was owned by ExxonMobil Corp.

14   (“ExxonMobil”).

15             45.    When unexpected supply disruptions occur, gasoline meeting California’s unique

16   CARBOB specifications must be sourced from outside of California. Deliveries can take several

17   weeks to arrive at California’s ports.

18                   B. GASOLINE SPOT MARKET TRADING IN CALIFORNIA

19             46.    “Spot” purchases refer to fuel that physically changes hands at a refinery gate or

20   other major pricing hub for delivery on a pipeline or via barge or cargo. Deals are always done in

21   bulk, typically 5,000 barrels (210,000 gallons) to 50,000 barrels (2.1 million gallons).9

22             47.    There are a number of spot markets around the United States, but the two relevant

23   to this litigation are located in San Francisco (for delivery to Northern California refineries located

24   in the Bay Area); the other is in Los Angeles (for delivery to refineries in greater Los Angeles).

25   The U.S. spot markets are:10

26   9
         See https://www.opisnet.com/product/pricing/spot/.
27   10
          See http://blog.opisnet.com/spot-fuel-markets-made-simple.
28                                                      10
     CLASS ACTION COMPLAINT                                                  Case No. 3:20-cv-03238
            Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 12 of 33




 1

 2

 3

 4

 5

 6

 7

 8

 9

10              48.   The prices on the two California spot markets are influenced by gasoline prices on
11   the New York Mercantile Exchange (“NYMEX”). Prices on the NYMEX are determined in a
12   centralized market: there are typically thousands of gasoline trades on the NYMEX amounting to
13   billions of gallons on every trading day. Further, all transactions on the NYMEX are publicly
14   reported, so pricing is transparent to market participants.11
15              49.   NYMEX prices generally reflect large-scale national and international factors,
16   while the California spot markets react to the NYMEX price as well as regional and local supply
17   and demand conditions12. In many California spot market transactions, the buyer and the seller
18   negotiate only the basis, and the final price is determined by adding the basis to the NYMEX
19   price.13
20              50.   “Rack” or “Wholesale” purchases are made along a fuel distribution system—
21   usually at pipeline terminals. Transactions are conducted in approximately 8,000 gallon
22   increments, the amount of fuel in a typical fuel truck. Companies that re-sell fuel (jobbers) as well
23   as retailers or end users (e.g., trucking companies) pull fuel from the wholesale racks. Wholesale
24
     11
25        See http://blog.opisnet.com/spot-fuel-markets-made-simple.

26   12
          See http://blog.opisnet.com/pricing-101-your-basic-guide-to-pricing-gasoline-and-diesel.
27   13
          See http://blog.opisnet.com/spot-fuel-markets-made-simple.
28                                                    11
     CLASS ACTION COMPLAINT                                               Case No. 3:20-cv-03238
             Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 13 of 33




 1   rack prices move up or down each day at 6 p.m. Eastern Time, based on the movements of the spot

 2   market.14

 3             51.    Wholesale terminals are located throughout the State of California and are located

 4   in the following geographically dispersed cities: Bakersfield, Barstow, Brisbane, Carson, Chico,

 5   Colton, Eureka, Fremont, Fresno, Imperial, Los Angeles (three locations), Montebello, Orange,

 6   Richmond, Sacramento, San Diego, San Francisco, San Jose, Stockton, Van Nuys, Wilmington.15

 7             52.    This is visually depicted in the following chart prepared by the California Energy

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     14
          See https://www.opisnet.com/product/pricing/rack/.
26
     15
          See https://www.opisnet.com/about/rack-pricing-coverage-city/.
27

28                                                    12
     CLASS ACTION COMPLAINT                                                Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 14 of 33




 1   Commission’s Petroleum Market Advisory Committee (“PMAC”):16

 2           53.     There are two common grades of CARBOB gasoline that are traded in the San

 3   Francisco and Los Angeles spot markets. Regular CARBOB (“Regular”) is the most commonly

 4   traded grade of gasoline. Premium CARBOB (“Premium”) is traded with far less frequency than

 5   Regular. Premium trades at a higher price than Regular. Alkylate is a high-quality gasoline

 6   blending component that can be combined with other blendstocks to create Regular and Premium

 7   gasoline. Alkylates are critical to achieving the high octane ratings of Premium gasoline advertised

 8   for sale at retail in California.17

 9           54.     Unlike the NYMEX, spot market trades in California for both Regular and Premium

10   are traded through non-public transactions, sometimes called over-the-counter (“OTC”) trades.

11   These OTC transactions do not occur on a centralized open exchange like the NYMEX, so prices

12   on the California spot markets are not immediately public. Instead, refiners and traders rely on

13   price-reporting services that report spot market prices from sources that participate in the market,

14   such as traders, refiners, and brokers.18

15           55.     The Oil Price Information Service, LLC (“OPIS”) is the most widely used reporting

16   service in California. OPIS is a subscription service that publishes a daily OPIS West Coast Spot

17   Market Report (the “Spot Market Report”), which is the industry pricing benchmark used by both

18   buyers and sellers in California. Subscribers to OPIS get the Spot Market Report and can also

19   receive market updates from OPIS throughout the day that include reported deals and other industry

20
     16
21      See https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-13/Item_01a.pdf, at
     p. 15.
22
     17
       See https://www.eia.gov/todayinenergy/detail.php?id=9971. Approximately 85% of gasoline
23   sold at retail is “regular” gasoline. Another 10% is “premium” gasoline. The remainder is called
24   “midgrade” gasoline. “[R]efineries do not produce a midgrade gasoline blend; instead, the
     middle-octane option is blended at the fuel pump from a given gas station’s supply of regular and
25   premium gas.” See https://blog.consumerguide.com/what-is-midgrade-gas/.

26   18
       See https://www.opisnet.com/about/methodology/#wholesale-rack-pricing (“OPIS market
     assessors follow the marketplace throughout a full day of trading by constant communication
27   with designated and approved traders and brokers to discover done deals, bids and offers.”).
28                                                   13
     CLASS ACTION COMPLAINT                                               Case No. 3:20-cv-03238
            Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 15 of 33




 1   news.

 2             56.    The Spot Market Report includes, among other gasoline products, the prices for

 3   Regular and Premium gasoline contracts for prompt (i.e., near term) delivery in Southern California

 4   and in Northern California. The Spot Market Report also contains forward prices for Regular and

 5   Premium gasoline.

 6             57.    On a daily basis, there are usually many more Regular trades than Premium trades

 7   listed in the Spot Market Report. For example, there could be five, ten, fifteen, or more Regular

 8   trades reported on one day compared to one or no Premium trades. Because trading in Premium is

 9   less common than Regular, a single Premium trade that is reported to OPIS tends to have a larger

10   impact on the spot market price of gasoline than a single trade of Regular.

11             58.    Furthermore, as OPIS explains on its website, “[t]he spot market is a critical link in

12   the price influence chain because it sets the basis for cost-plus formula deals between suppliers and

13   end users. It also forms the rationale for wholesale fuel price moves every day at 6 p.m. at wholesale

14   racks across the U.S.—which then impacts price increases or decreases at the retail pump”.19

15             59.    OPIS also visually depicts the “price influence chain” between spot prices and the

16   retail prices paid by California consumers:20

17

18

19

20

21

22

23

24

25

26   19
          See https://www.opisnet.com/product/pricing/spot/.
27   20
          See http://blog.opisnet.com/spot-fuel-markets-made-simple.
28                                                     14
     CLASS ACTION COMPLAINT                                                 Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 16 of 33




 1          60.     During the relevant period, Vitol was an active participant in trading gasoline in

 2   California. Vitol bought and sold spot market contracts for various types of fuel products, including

 3   Regular and Premium.

 4          61.     Vitol imported gasoline and gasoline blending components (such as alkylate) into

 5   California.

 6          62.     Vitol employee Brad Lucas (“Lucas”) held the title “USWC Trader.” Lucas was the

 7   primary trader at Vitol with responsibility for trading gasoline and gasoline blending components

 8   that were delivered via pipeline within California.

 9          63.     Lucas reported to John Addison (“Addison”), a Vitol executive who in turn reported

10   to the President of Vitol Americas. In addition to supervising Lucas, Addison also had trading

11   responsibility that included trading gasoline and gasoline blending components that were primarily

12   delivered via marine vessels to locations in the U.S. West Coast, including California.

13          64.     During the relevant period, SK was an active participant in trading gasoline in

14   California. SK Energy bought and sold spot market contracts for various types of fuel products,

15   including Regular and Premium.

16          65.     SK imported gasoline and gasoline blending components (such as alkylate) into

17   California.

18          66.     SK Energy employee David Niemann (“Niemann”) was the senior trader

19   responsible for executing trades on the U.S. West Coast, including California. Another SK Energy

20   employee, Shelly Mohammed (“Mohammed”), held the role of gasoline scheduler and was

21   Niemann’s subordinate.

22          67.     SK Energy functioned as the California trading arm of SK Trading. While Niemann

23   and Mohammed were nominally employees of Defendant SK Energy, SK’s U.S. West Coast

24   Trading Operation was conducted within the continuous and pervasive control and supervision of

25   SK Trading and its subsidiaries, and SK Trading also specifically reviewed and approved key

26   decisions to coordinate trading activities with Vitol.

27

28                                                    15
     CLASS ACTION COMPLAINT                                               Case No. 3:20-cv-03238
            Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 17 of 33




                      C. FEDERAL AND STATE LAW PROHIBITS FRAUDULENT
 1
                          AND DECEPTIVE COMMODITY TRADING
 2

 3            68.     Spot market trading of gasoline must comply with California’s commodities fraud

 4   statute. See Cal. Corp. Code § 29504. Under this statute it is unlawful to engage in certain

 5   fraudulent acts when buying or selling commodity contracts. See Corp. Code § 29536, subds. (a),

 6   (b), (c), (d).

 7            69.     Under section 29536(c) it is unlawful to “[t]o willfully engage in any transaction,

 8   act, practice, or course of business which operates or would operate as a fraud or deceit upon any

 9   persons.” See Corp. Code § 29536(c).

10            70.     In addition, the federal Commodity Exchange Act (“CEA”) makes unlawful certain

11   types of “[p]rohibited transactions.” See 7 U.S.C. § 6c. More specifically, the CEA prohibits any

12   transaction that “is, of the character of, or commonly known to the trade as, a ‘wash sale’ or

13   ‘accommodation trade.’” See 7 U.S.C. § 6c(a)(2)(A)(i).

14            71.     The CEA also prohibits a transaction that “is used to cause any price to be replied,

15   registered, or recorded that is not a true and bona fide price.” See 7 U.S.C. § 6c(a)(2)(B).

16                  D. DEFENDANTS’ UNLAWFUL CONDUCT

17            72.     SK Energy hired Niemann in August 2014 and Niemann immediately began trading

18   gasoline contracts on the California spot market. Before being hired by SK, Niemann held a similar

19   role at Vitol for approximately ten years. Niemann and Lucas worked together at Vitol, and they

20   maintained contact after Niemann was hired by SK Energy. Throughout the Class period, Niemann

21   and Lucas communicated with each other by instant message, emails, telephone calls, and during

22   in-person meetings, dinners, and drinks.

23            73.     “Fluid catalytic cracking” or “FCC” is an important part of refining crude oil. A

24   FCC unit is a secondary refining unit that produces high-value products like alkylate.21

25            74.     The Torrance Refinery’s FCC unit produced a significant portion of all the high-

26   octane alkylate produced in California. The alkylate produced at the Torrance Refinery was a key

27   21
          See https://www.eia.gov/todayinenergy/detail.php?id=9150.
28                                                     16
     CLASS ACTION COMPLAINT                                                Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 18 of 33




 1   gasoline blending component for Premium gasoline produced in California.

 2           75.     As noted above, during the morning of February 18, 2015, there was a large

 3   explosion at the Torrance Refinery. The blast occurred in a part of the FCC unit.

 4           76.     The Torrance Refinery was forced to shut down its FCC and reduced production of

 5   gasoline products, including alkylate, as repair efforts commenced. As a result of this unplanned

 6   outage at the Torrance Refinery—which did not end until approximately June 2016—ExxonMobil

 7   needed to replace a significant amount of lost alkylate production in California.

 8           77.     Beginning at least as early as late February 2015, Vitol and SK Energy—through

 9   Lucas, Niemann, and others—reached agreements with each other and with third parties to raise,

10   fix, and otherwise tamper with the price of refined gasoline in California by manipulating OPIS-

11   reported prices in order to realize supra-competitive profits while limiting bona fide market risk.

12   The explosion at the Torrance Refinery would act as cover for their illegal efforts to increase the

13   price of gasoline on the California spot markets.

14           78.     Vitol and SK Energy specifically engaged in trades directly or indirectly between

15   them that were reported to OPIS for the purpose of inflating the OPIS-published price for Regular

16   and Premium gasoline. At times they used the services of an intermediary broker, and sometimes

17   they transacted directly with each other.

18           79.     This conduct was designed to create the illusion of a supply/demand imbalance for

19   refined gasoline and to drive spot market prices to artificial highs during strategic pricing windows.

20           80.     Many of these transactions were “leveraged” because they involved taking losses

21   on the purchase of smaller quantities of gasoline to increase the profits on the sale of larger

22   quantities of gasoline or alkylate.

23           81.     For example, Defendants traded Regular gasoline contracts directly or indirectly

24   with each other at artificially high prices early in the trading day so that OPIS would report

25   artificially inflated purchase price to other market participants. An early purchase during a strategic

26   trading window at an inflated price signals a supply/demand imbalance to the market and thereby

27   artificially inflates spot market prices.

28                                                     17
     CLASS ACTION COMPLAINT                                                 Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 19 of 33




 1          82.     Defendants also executed market-spiking trades for Premium gasoline directly or

 2   indirectly with each other and third parties, and then reported these trades to OPIS. Because

 3   Premium gasoline trades were rare—often only zero or one of these trades were reported on any

 4   given day—these transactions had a significant impact on the spot market price.

 5          83.     Defendants engaged in market-spiking spot trades for Premium gasoline to increase

 6   the OPIS-reported price for Premium during strategic pricing windows for large sales of alkylates.

 7   While alkylate is a key blending component for Premium gasoline, alkylate is not a separately

 8   reported commodity on California’s spot markets. Consequently, large price contracts for alkylate

 9   were most commonly tied, with a small differential, to the OPIS-reported spot price for Premium

10   gasoline during the associated pricing window.

11          84.     Defendants’ manipulation of spot prices for Regular gasoline also affected alkylate

12   contract prices because spot prices for Regular and Premium gasoline often move in tandem.

13          85.     Therefore, to realize supra-competitive profits on alkylate contracts, Vitol and SK

14   worked together to inflate the spot price of Regular and Premium gasoline during key pricing

15   windows, and then coordinated their importation of alkylate into California at these supra-

16   competitive prices.

17          86.     Defendants also executed secondary offsetting or “wash” trades to hide or disguise

18   their conduct, to limit or eliminate bona fide market risk on the reported trades, and to share their

19   anticompetitive profits with each other. Defendants withheld disclosure from OPIS of these “wash”

20   trades between them, or otherwise disguised them by transacting them through brokers or other

21   third parties. These secondary trades were executed at the same time, before, or after the OPIS-

22   reported trades.

23          87.     The CME defines a “wash trade” as follows: “A wash trade is a form of fictitious

24   trade in which a transaction or a series of transactions give the appearance that authentic purchases

25   and sales have been made, but where the trades have been entered without the intent to take a bona

26   fide market position or without the intent to execute bona fide transactions subject to market

27

28                                                    18
     CLASS ACTION COMPLAINT                                               Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 20 of 33




 1   risk or price competition.”22

 2          88.     By moving in the opposite direction of the reported trade, the secondary transaction

 3   ensured that there was little or no market risk associated with Defendants’ overall conduct.

 4          89.     Defendants called their illegal agreements “joint ventures” or “JVs”, but they were

 5   nothing more than secret agreements between purported competitors to artificially increase spot

 6   market prices for Regular and Premium gasoline in California. These agreements started out as

 7   verbal agreements only, but were later referenced in various writings. During the Class period,

 8   Defendants’ illegal conduct generated millions of dollars of profits for them per month, and Lucas

 9   and Neimann also financially benefitted as a result of their conduct.

10          90.     The price-spikes caused by Defendants’ illegal conduct were not consistent with

11   prior actual or perceived supply disruptions within California. The following chart, published by

12   Severin Borenstein, chair of the PMAC—which was formed to investigate gasoline pricing in

13   California between late 2014 and the end of 2016—depicts the historically unprecedented change

14   in gasoline pricing in California relative to the United States that was caused by—and lingered—

15   as a result of Defendants’ conduct:23

16

17

18

19

20

21

22

23

24
     22
      https://www.cmegroup.com/education/courses/market-regulation/wash-trades/definition-of-a-
25   wash-trade.html (emphasis in original).
26
     23
       See https://energyathaas.wordpress.com/2018/02/26/californias-mystery-gasoline-surcharge-
27   continues/.
28                                                   19
     CLASS ACTION COMPLAINT                                              Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 21 of 33




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          91.    Nor were the spot market price spikes explained by any actual decrease in gasoline

13   production following the Torrance Refinery explosion. As the PMAC’s Final Report explained,

14   “Energy Commission staff noted that while the ESP tower and FCCU of the refinery remained off-

15   line until June 2016, the refinery could still create finished gasoline from processed blending

16   components, some of which may be imported.”24

17

18

19

20

21

22

23

24

25

26
     24
        See https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-13/Item_01a.pdf, at
27   p. 12.
28                                                 20
     CLASS ACTION COMPLAINT                                           Case No. 3:20-cv-03238
                Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 22 of 33




 1               92.   In fact, the PMAC demonstrated that overall gasoline production in California was

 2   well within the historical five year production band immediately following the Torrance Refinery

 3   explosion and for the remainder of 2015, as depicted in the following chart:25

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16               93.   The following chart demonstrates that the Defendants’ spot price manipulation,

17   which was in full swing not later than February 2015, impacted CARBOB spot prices in both San

18   Francisco and Los Angeles, whose markets move in tandem:26

19

20

21

22

23

24

25
     25
          Id.
26
     26
       See https://www.energy.ca.gov/sites/default/files/2019-
27   05/Data_on_California_Gasoline_Price_Margins.pdf, at p. 5.
28                                                    21
     CLASS ACTION COMPLAINT                                               Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 23 of 33




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          94.     Spot price manipulation increases the price of gasoline at all retailer distribution

13   outlets, whether they supply branded or unbranded gasoline (i.e. gas sold by retail discounters like

14   Arco, Safeway, and Costco). In fact, the PMAC demonstrated that prices for branded and

15   unbranded gasoline move in tandem, with branded pricing slightly higher than unbranded pricing.27

16

17

18

19

20

21

22

23

24

25

26
     27
        See https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-13/Item_01a.pdf at
27   p. 29.
28                                                   22
     CLASS ACTION COMPLAINT                                              Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 24 of 33




 1          95.     No retailer in the State of California was spared cost increases caused by

 2   Defendants’ misconduct, and empirical research demonstrates what industry participants have long

 3   known—that upstream wholesale price increases are quickly passed on to consumers, but that price

 4   declines lag. Jeffery Karrenbock (“Karrenbock”), an economist at the Federal Reserve Bank of St.

 5   Louis visually depicted this phenomenon in the following chart:28

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20          96.     Karrenbock demonstrated econometrically that while wholesale price increases
21   were immediately passed through to retail gasoline price changes, wholesale price declines lagged.
22   He graphed his results as follows:29
23

24

25
     28
       See Jeffrey D. Karrenbrock, “The behavior of retail gasoline prices: symmetric or
     not?” Federal Reserve Bank of St. Louis Review, July/August 1991, pp. 19–29.
26
     29
       See Jeffrey D. Karrenbrock, “The behavior of retail gasoline prices: symmetric or
27   not?” Federal Reserve Bank of St. Louis Review, July/August 1991, pp. 19–29.
28                                                  23
     CLASS ACTION COMPLAINT                                              Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 25 of 33




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18          97.     Karrenbock noted that his findings are consistent with the comments of industry

19   participants, as the following quotes demonstrate:

20                  “Retail (gasoline) prices go up much faster than they come down.”—
                    a spokesman for the Automobile Association of America. The Wall
21
                    Street Journal, (Solomon) August 9, 1990.
22
                    “Pump prices are fast to respond to rising prices but slower to fall
23                  when crude prices fall.”—Antonio Szabo, oil consultant with Bonner
                    & Moore. The Wall Street Journal, (Business Bulletin) August 3,
24                  1989.
25
                    “Whenever oil prices fall, there is always this stickiness in gasoline
26                  prices on the way down. You never see this stickiness on the way
                    up.”—Ed Rothschild, energy expert at Citizen Action. New York
27                  Times, (Wald) July 2, 1990.
28                                                   24
     CLASS ACTION COMPLAINT                                              Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 26 of 33




 1                  “When crude prices go up, product prices tend to rise with crude
 2                  prices. But when crude prices go down, product prices tend to lag—
                    they go down slowly.”—John Hilton, oil industry analyst for Argus
 3                  Research Corp. St Louis Post-Dispatch, (Crudele) June 19, 1990.30

 4          98.     And, as noted above, the strong connection between wholesale and retail gasoline

 5   prices continues today. As OPIS explains on its website, “[t]he spot market is a critical link in the

 6   price influence chain because it sets the basis for cost-plus formula deals between suppliers and

 7   end users. It also forms the rationale for wholesale fuel price moves every day at 6 p.m. at

 8   wholesale racks across the U.S.—which then impacts price increases or decreases at the retail

 9   pump”.31

10          99.     Defendants’ repeated manipulation of the spot market price caused retail gasoline

11   prices to be higher throughout the class period.

12          100.    Defendants’ gains came at the expense of consumers throughout California, who

13   use 40 million gallons of gasoline per day. California is the third largest market in the world behind

14   the U.S. as a whole and China.32

15          101.    In fact, PMAC concluded its study of the California gasoline market as follows:

16   “Californians continue to pay more than $3 billion per year for gasoline above the levels that could

17   be explained by standard cost analysis. Whether the cause of these excess payments is insufficient

18   competition or logistical impediments, or some combination of these factors, the magnitude of the

19   loss justifies a very significant effort to diagnose its causes and remedy the situation.”33

20   30
       See Jeffrey D. Karrenbrock, “The behavior of retail gasoline prices: symmetric or
21   not?” Federal Reserve Bank of St. Louis Review, July/August 1991, pp. 19–29.
     31
22      See https://www.opisnet.com/product/pricing/spot/ (emphasis added). See also
     https://stillwaterassociates.com/gasoline-retail-margin-quick-to-rise-slow-to-drop/ (“We note that
23   retail prices continue to respond quickly to increases in the spot price, but they respond more
     slowly to decreases in the spot price.”).
24

25
     32
       See https://www.forbes.com/sites/judeclemente/2015/03/22/why-are-californias-gasoline-
     prices-always-higher/#2cfa0b4321ff.
26
     33
        See https://ww2.energy.ca.gov/business_meetings/2017_packets/2017-09-13/Item_01a.pdf, at
27   p. 33.
28                                                      25
     CLASS ACTION COMPLAINT                                                Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 27 of 33




 1           102.   As demonstrated by the filing of the California Attorney General’s Complaint

 2   against the Defendants on May 4, 2020, Senior Assistant Attorney General Kathleen Foote and her

 3   team of antitrust attorneys were able to continue with a non-public investigation into the causes of

 4   gasoline prices following the Torrance Refinery explosion and uncovered secret evidence that

 5   Defendants had illegally colluded with each other and third parties to increase the price of gasoline

 6   to levels above what competition would have allowed.

 7           103.   The affirmative conduct underlying the illegal conduct alleged herein likely ended

 8   at or around the time that Niemann left SK Energy in late 2016.

 9   VIII.   TOLLING OF THE STATUTES OF LIMITATIONS

10           104.   Class member purchases of gasoline within four years prior to the filing of this

11   Complaint are not barred by the applicable four year statute of limitations and are not required to

12   be tolled in order to be actionable.

13           105.   Plaintiff and the Class did not know of Defendants’ illegal conduct until the

14   California Attorney General filed its complaint against Defendants on May 4, 2020. Further,

15   Plaintiff and the Class had no reason to believe that they paid prices for gasoline that were affected

16   by Defendants’ illegal conduct prior to that date, and thus had no duty to investigate the claims set

17   forth in this Complaint until May 4, 2020. Defendants’ secret joint venture agreements were

18   inherently self-concealing.

19           106.   Additionally, Defendants engaged in affirmative conduct that was designed to

20   mislead and conceal their illegal conduct. For example, Vitol’s Lucas affirmatively mislead the

21   California Energy Commission (“CEC”) about the true cause of high prices for gasoline that

22   followed the Torrance Refinery explosion in February 2015. On August 16, 2016, he told the

23   PMAC, including Kathleen Foote, Senior Assistant Attorney General and Chief of the Antitrust

24   Division, that high gasoline prices were caused by a lack of transparency by ExxonMobil, rather

25   than Defendants’ illegal manipulation of spot market prices. Lucas stated:

26                  So you know, last year we brought in quite a few cargos into L.A.,
                    both alkaloid (phonetic) and finish CARBOB that went through
27

28                                                    26
     CLASS ACTION COMPLAINT                                                Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 28 of 33




                    Kinder Morgan’s system and sold direct to Exxon and some other
 1                  refiners. You know, one of the big things that this whole conversation
 2                  has entailed is about the high prices. One of the reasons why, in my
                    opinion, was the lack of transparency with what was going on with
 3                  Torrance. Because if you remember when it first blew up back in
                    February, there was like an eternal rolling one-month period where
 4                  they were going to get back up and running. And they kept saying
                    next month, next month, next month. So the trading companies in
 5
                    general, it takes four to five weeks to ship a cargo out, if Exxon is
 6                  coming back up they’re not going to ship into closed ARB. So
                    because there was no real timeline of when Exxon was going to come
 7                  back up and running, we would generally not—you don’t put cargos
                    on the water and ship them to the West Coast just on a punt, basically,
 8                  hoping that you can sell them when they get there. That’s what
                    happened with that one cargo that was done by another trading
 9
                    company who sent it out there, at which point in time the market had
10                  collapsed, and so he was unable to sell it, and so he sailed it away
                    again. So that’s what happened with that one. So if there was more
11                  transparency with what was going on with refinery maintenance,
                    when it was going to come back up, it would have allowed us to see
12                  if it was more—if we were going to be able to land these cargos and
                    actually into a competitive market. If Exxon is back up and running
13
                    the market is going to fall dramatically. So basically kind of that lack
14                  of information kept cargos at bay. There were still a lot shipped into
                    the West Coast, but not as many as could have been or would have
15                  been done. If we had actually known that Exxon was going to be
                    down for over a year there would have been a much bigger import
16                  play over that time frame.34
17          107.    Moreover Defendants repeatedly misled OPIS about the true nature of their trading
18   activities by reporting artificially high spot trades directly or indirectly between them, but
19   concealing the existence of offsetting wash trades that reduced or effectively limited any market
20   risk in the primary trade.
21          108.    Additionally, the California Attorney General, as representative of the people of the
22   State of California, obtained tolling agreements with Defendants that are applicable to the claims
23   of Plaintiff and the Class, in whole or in part. These tolling agreements have effective dates of
24   August 3, 2018, and March 8, 2019, respectively. Defendants and the California Attorney General
25
     34
       See https://www.energy.ca.gov/data-reports/planning-and-forecasting/petroleum-market-
26   advisory-committee, August 16, 2016 Meeting Transcript at pp. 129:24-131:10.
27

28                                                    27
     CLASS ACTION COMPLAINT                                                Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 29 of 33




 1   subsequently executed additional tolling agreements to extend the termination dates of the tolling

 2   periods specified in the original agreements. These termination dates have not passed as of the

 3   filing of this Complaint.

 4          109.    Accordingly, to the extent that tolling is necessary to advance some or all of the

 5   claims alleged by Plaintiff and the Class, the four year statutes of limitations governing claims

 6   under the Sherman Act, the Cartwright Act, and the UCL were tolled at least until May 4, 2020

 7   pursuant to the injury-discovery rule, the doctrine of fraudulent concealment, and by virtue of

 8   express tolling agreements between the California Attorney General and Defendants.

 9            IX. CLAIMS FOR RELIEF

10                                             COUNT ONE

11                                     Violation of the Sherman Act

12                                (15 U.S.C. § 1—Injunctive Relief Only)

13                                       (Against all Defendants)

14          110.    Plaintiff hereby repeats and incorporates by reference each preceding paragraphs as

15   though fully set forth herein.

16          111.    Defendants entered into and engaged in a continuing combination, conspiracy or

17   agreement to unreasonably restrain trade or commerce in violation of Section 1 of the Sherman

18   Act (15 U.S.C. § 1) by artificially restraining competition with respect to the price of gasoline

19   within the State of California.

20          112.    Defendants’ activities constitute a per se violation of Sections 1 of the Sherman Act.

21          113.    Defendants’ anticompetitive and unlawful conduct has proximately caused injury

22   to Plaintiff and members of the Class by restraining competition and thereby raising, maintaining

23   and/or stabilizing the price of gasoline at levels above what would have occurred if competition

24   had prevailed. For this conduct, Plaintiff and members of the Class are entitled to entitled to

25   injunctive relief pursuant to 15 U.S.C. § 26.

26

27

28                                                   28
     CLASS ACTION COMPLAINT                                               Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 30 of 33




 1                                              COUNT TWO

 2                                    Violation of the Cartwright Act

 3                   (California Business and Professions Code section 16720 et seq.)

 4                                        (Against All Defendants)

 5           114.    Plaintiff incorporates by reference and realleges the preceding allegations as though

 6   fully set forth herein.

 7           115.    Defendants entered into and engaged in a continuing combination, conspiracy or

 8   agreement to unreasonably restrain trade or commerce in violation of California Business and

 9   Professions Code § 16720 et seq. by artificially restraining competition with respect to the price of

10   gasoline within the State of California.

11           116.    Defendants’ activities constitute a per se violation of the Cartwright Act.

12           117.    Defendants’ anticompetitive and unlawful conduct has proximately caused injury

13   to Plaintiff and members of the Class by restraining competition and thereby raising, maintaining

14   and/or stabilizing the price of gasoline at levels above what would have occurred if competition

15   had prevailed. For this conduct, Plaintiff and members of the Class are entitled to entitled to treble

16   damages and injunctive relief pursuant to California Business and Professions Code section

17   16750(a).

18                                              COUNT THREE

19                               Violation of the Unfair Competition Law

20                   (California Business and Professions Code section 17200 et seq.)

21                                        (Against All Defendants)

22           118.    Plaintiff incorporates by reference and realleges the preceding allegations as though

23   fully set forth herein.

24           119.    Defendants committed acts of unfair competition, as described above, in violation

25   of the UCL.

26           120.    Defendants’ conduct constitutes an “unlawful” business practice within the

27   meaning of the UCL, and includes, without limitation, the following:

28                                                    29
     CLASS ACTION COMPLAINT                                                Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 31 of 33




 1               •   Violating the Sherman and Cartwright Acts, as set forth above;

 2               •   Engaging in wash sales and otherwise manipulating the benchmark prices reported

 3                   on the California gasoline spot market in violation of California Corporations Code

 4                   §§ 29535, 29536, 29537, 29538) and the Commodity Exchange Act, 7 U.S.C. § 1

 5                   et seq.

 6           121.    Defendants’ conduct separately constitutes an “unfair” business practice within the

 7   meaning of the UCL because Defendants’ practices have caused and are “likely to cause substantial

 8   injury” to the Plaintiff and the members of the Class that is not “reasonably avoidable” by them.

 9           122.    Defendants’ conduct, as alleged herein, is and was contrary to public policy,

10   immoral, unethical, oppressive, unscrupulous and/or substantially injurious to consumers. Any

11   purported benefits arising out of Defendants’ conduct do not outweigh the harms caused to the

12   victims of Defendants’ conduct.

13           123.    Defendants’ conduct is also “unfair” because it is contrary to numerous

14   legislatively-declared policies, as set forth in the Sherman Act, the Cartwright Act, the California

15   Corporations Code and in the Commodities Exchange Act. Here, Defendants’ conduct not only

16   violates the letter of the law, but it also contravenes the spirit and purpose of each of those statutes.

17   The conduct threatens an incipient violation of each of those laws and has both an actual and a

18   threatened impact on competition.

19           124.    Defendants’ conduct, as described above, also constitutes an “fraudulent” business

20   practice within the meaning of the UCL. Defendants’ trading activity on the California gasoline

21   spot market fraudulently raised the price of gasoline above the competitive level through fictitious

22   “wash” trades and other manipulative conduct that did not shift economic risk for the transaction

23   to an arm’s length counterparty. This conduct was designed to deceive—and did deceive—other

24   market participants about the true supply and demand situation for gasoline in order to artificially

25   increase the price of gasoline in California.

26           125.    Plaintiff and the members of the Class have suffered injury in fact and have lost

27   money as a result of Defendants’ violations of the UCL in that they paid more for gasoline than

28                                                      30
     CLASS ACTION COMPLAINT                                                  Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 32 of 33




 1   they would have paid in a competitive market. They are therefore entitled to restitution and

 2   injunctive relief pursuant to California Business and Professions Code §17203.

 3                                          PRAYER FOR RELIEF

 4          WHEREFORE, Plaintiff requests that the Court enter judgment on its behalf and on behalf of

 5   the Class defined herein, by adjudging and decreeing that:

 6          A.      This action may proceed as a class action, with Plaintiff serving as the Class

 7                  Representative, and with Plaintiff’s counsel as Class Counsel;

 8          B.      Defendants have contracted, combined and conspired in violation of the Sherman

 9                  Act and Cartwright Act;

10          C.      Defendants have violated the UCL by engaging in conduct that constitutes

11                  unlawful, unfair and fraudulent business practices;

12          D.      Plaintiff and the Class have been injured in their business and property as a result

13                  of Defendants’ violations;

14          E.      Plaintiff and the Class are entitled to recover three-fold damages and/or restitution,

15                  and that a joint and several judgment in favor of Plaintiff and the Class be entered

16                  against Defendants in an amount subject to proof at trial;

17          F.      Plaintiff and the Class are entitled to pre-judgment and post-judgment interest on

18                  the damages awarded them, and that such interest be awarded at the highest legal

19                  rate;

20          G.      Plaintiff and the Class are entitled to equitable relief appropriate to remedy

21                  Defendants’ past and ongoing restraint of trade, including:

22                           i.   A judicial determination declaring the rights of Plaintiff and the Class,

23                                and the corresponding responsibilities of Defendants; and

24                          ii.   Issuance of a permanent injunction against Defendants and their

25                                parents, subsidiaries, affiliates, successors, transferees, assignees and

26                                the respective officers, directors, partners, agents, and employees

27                                thereof and all other persons acting or claiming to act on their behalf

28                                                      31
     CLASS ACTION COMPLAINT                                                  Case No. 3:20-cv-03238
          Case 3:20-cv-03238-JSC Document 1 Filed 05/12/20 Page 33 of 33




 1                              from violations of the law as alleged herein.

 2          H.      Defendants are to be jointly and severally responsible financially for the costs and

 3                  expenses of a Court-approved notice program through post and media designed to

 4                  give immediate notification to the Class;

 5          I.      Plaintiff and the Class recover their costs of this suit, including reasonable

 6                  attorneys’ fees as provided by law; and

 7          J.      Plaintiff and the Class receive such other or further relief as may be just and proper.

 8                                      JURY TRIAL DEMANDED

 9          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of all the
10   claims asserted in this Complaint that are so triable.
11   DATED: May 12, 2020                                      Respectfully submitted,
12                                                            _/s/ Allan Steyer_______________________
                                                               Allan Steyer, Esq,
13
                                                               D. Scott Macrae, Esq.
14                                                            Jill Manning, Esq.
                                                              Suneel Jain, Esq.
15                                                            STEYER LOWENTHAL
                                                              BOODROOKAS
16                                                             ALVAREZ & SMITH LLP
17
                                                              235 Pine Street, 15th Floor
                                                              San Francisco, California 94104
18                                                            Telephone: (415) 421-3400
                                                              Facsimile: (415) 421-2234
19

20                                                               Attorneys for Casler Johnston and the
                                                                 putative class
21

22

23

24

25

26

27

28                                                     32
     CLASS ACTION COMPLAINT                                                  Case No. 3:20-cv-03238
